DETAILED ACTION
Receipt of Arguments/Remarks filed on 01/28/2021 is acknowledged. Claims 1-20 and 22-23 have been cancelled. Claim 21 has been amended. Accordingly, claim 21 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/28/2021 has been considered. See the attached PTO 1449 form.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenrick Vidale on May 4, 2021. 

The application has been amended as follows:
In Paragraph 0015 of specification: please replace “FIG. 1” before “shows a decision”, with “The Figure”.
In Paragraph 0074 of specification: please replace “Figure 1” after “a flowchart in” and before “has been developed”, with “The Figure”.
replace “Figure 1” after “Referring to” and before “step 100 involves”, with “The Figure”.
In Paragraph 0085 of specification: please replace “Figure 1” after “The flowchart in” and before “is based on”, with “The Figure”.
In Paragraph 0088 of specification: please replace “Figure 1” after “the flowchart of” and before “was used”, with “The Figure”.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Please replace “FIG. 1” with “The Figure” in the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The rejection of claims 1, 9-10, 12, 21 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 11, 13, 18, 19 of copending Application No. 15/957,008 (US20180303092) has been withdrawn because the applicant have cancelled claims 1-20 and 22-23 and the copending Application No. 15/957,008 has been abandoned. 
Applicant’s arguments, filed 01/28/2021, with respect to claims 1-12 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12 under 112(b) has been withdrawn. The arguments are persuasive because the applicant have cancelled claims 1-12. 
Applicant’s arguments, filed 01/28/2021, with respect to claims 1, 12 and 19 rejected under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1, 12 and 19 
Applicant’s arguments, filed 01/28/2021, with respect to claims 1-12, 19 and 21-23 rejected under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of claims 1-12, 19 and 21-23 under 103 has been withdrawn. The arguments are persuasive because the applicant have cancelled claims 1-20 and 22-23. With respect to amended claim 21, the prior art does not teach combining the amine, 3-(dimethylamino)propionitrile (DMAPN) with the herbicides 2,4-D, dicamba, glufosinate or glyphosate.  

The following is an examiner’s statement of reasons for allowance: 
The amended instant claim 21 recites combining the amine, 3-(dimethylamino)propionitrile (DMAPN) with the herbicides 2,4-D, dicamba, glufosinate or glyphosate. The prior art references Zhang and CIBA relied upon in the previous office correspondence teach the combination of the recited herbicides and alkanolamines, however, the prior art does not teach a combination of the recited herbicides and nitrile substituted amines such as 3-(dimethylamino)propionitrile (DMAPN) recited in claim 21.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claim 21 is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616